Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 06/16/2021.
Information Disclosure statement
3. The information disclosure statement (IDS) submitted on 09/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4. Claims 1, 13 and 18 are allowed.
5. Claims 2-12, 14-17, 19-21 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Peretto et al (US 2021/0072289 A1) teaches, A capacitive voltage sensor assembly includes an electrode extending along a longitudinal axis, the electrode having a first end and a second end opposite the first end, and a tubular shield surrounding and spaced radially outward from a portion of the electrode. The tubular shield includes a plurality of through holes. The sensor assembly also includes a circular sensor element positioned radially inward of the tubular shield and including a first layer made of electrically conductive material and a second layer made of electrically insulating material. The circular sensor element includes a plurality of circumferentially spaced gaps; Peretto (US 2019/0234995 A1) teaches, “A constructive system regarding a capacitance electric voltage sensor comprises a source electrode, a shielding tubular 
However Peretto et al fails to teach, a first skirt portion, a first plurality of cantilevered tabs extending from the first skirt portion in a first direction parallel to the longitudinal axis, a second skirt portion, and a second plurality of cantilevered tabs extending from the second skirt portion in a second direction opposite the first direction (as recited in claim 1 and 18) and “a support member made of an insulating material, the support member including an inner surface and an outer surface opposite the inner surface, an electric field sensor comprising a first layer of electrically conductive material disposed on the inner surface of the support member, the electric field sensor configured to detect an electric field produced by the connecting bar, a first electric screen comprising a second layer of electrically conductive material disposed on the outer surface of the support member, the first electric screen configured to shield the electric field sensor from outside electrical interference” (as recited in claim 13).
In related Art Bauer (US 2016/0245845 A1) teaches, A capacitive sensor able to sense an electric field comprises a shielding tubular body which extends axially along its own axis, an electric field sensor positioned within said shielding tubular body, a source electrode, a mass of dielectric insulating material, in which the shielding tubular body (CTSa, CTSb) is formed by a mantle (Ma, Mb) having a plurality of first through openings (Aa, Ab), in which each of said first 
However Bauer fails to teach, the tubular body including a first skirt portion, a first plurality of cantilevered tabs extending from the first skirt portion in a first direction parallel to the longitudinal axis, a second skirt portion, and a second plurality of cantilevered tabs extending from the second skirt portion in a second direction opposite the first direction.
The cited prior art either individually or in combination fail to teach or suggest, “A sensor assembly comprising: a connecting bar extending along a longitudinal axis; and a tubular body extending along the longitudinal axis and at least partially surrounding the connecting bar such that the tubular body is radially spaced from the connecting bar, the tubular body including a first skirt portion, a first plurality of cantilevered tabs extending from the first skirt portion in a first direction parallel to the longitudinal axis, a second skirt portion, and a second plurality of cantilevered tabs extending from the second skirt portion in a second direction opposite the first direction” (as recited in the independent claim 1), and
“A sensor assembly comprising: a connecting bar extending along a longitudinal axis; and a tubular body extending along the longitudinal axis and at least partially surrounding the connecting bar such that the tubular body is radially spaced from the connecting bar, the tubular body including a support member made of an insulating material, the support member including an inner surface and an outer surface opposite the inner surface, an electric field sensor comprising a first layer of electrically conductive material disposed on the inner surface of the support member, the electric field sensor configured to detect an electric field produced by the connecting bar, a first electric screen comprising a second layer of electrically conductive material as recited in the independent claim 13), and
“A sensor assembly comprising: a tubular body extending along a longitudinal axis, the tubular body including a support member made of an insulating material, a first layer of electrically conductive material disposed on an inner surface of the support member, a second layer of electrically conductive material disposed on an outer surface of the support member, a first skirt portion, a first plurality of cantilevered tabs extending from the first skirt portion in a first direction parallel to the longitudinal axis, a second skirt portion, a second plurality of cantilevered tabs extending from the second skirt portion in a second direction opposite the first direction, and a connecting segment extending between and interconnecting the first skirt portion and the second skirt portion” (as recited in the independent claim 18).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858